Exhibit 10
 
 
August 29, 2002
 
Mr. Francis S. Marchilena
 
Re:  Transition Agreement
 
Dear Frank:
 
Please accept this letter confirming the understandings we have reached with
respect to your continued employment with Raytheon Company, your resignation as
an officer of Raytheon Company effective at the start of your Transition Period,
your agreement to participate in Raytheon’s Construction Management Program, and
your transition to retirement.
 
1.  Construction Management Program.    You have agreed to lead Raytheon’s
efforts to complete the Fore River and Mystic Station power plant projects
through the Performance Test Completion Date (“Completion Date”). Although the
construction of these plants is expected to be completed prior to December 31,
2002, you agree to continue to manage these projects through the Completion
Date. The determination of the Completion Date shall be jointly agreed to
between you and a designated officer of the Company. Any dispute as to this date
shall be resolved under the provisions of the arbitration procedures set forth
in paragraph 17 below. If, prior to the Completion Date, Raytheon terminates
your services on the projects, or there is a change in control of the Company as
that term is defined in your Raytheon Company Change In Control Severance
Agreement dated August 17, 2001, Raytheon’s commitments herein provided will
become due immediately.
 
2.  Transition Period:    Upon the occurrence of the Completion Date of the two
above-noted power plant projects, you will begin a transition-to-retirement
period which shall continue for 104 weeks (hereinafter the “Transition Period”).
During the Transition Period, you will be treated as an active employee and will
be paid your normal salary on a bi-weekly basis, and will participate in
company-sponsored employee welfare and benefit plans and executive perquisites.
At the end of each fifty-two (52) week period during the Transition Period, you
will receive a Results Based Incentive (RBI) Bonus at 100% of your 2002 RBI
target. Your base salary shall be fixed as of the date of this Agreement, and
you will not be eligible to receive any merit increase or stock option awards
subsequent to that date.
 
3.  Pension:    For purposes of calculation of your pension under the provisions
of the Raytheon Company Pension Plan for Salaried Employees (“Plan”), you will



--------------------------------------------------------------------------------

receive age and service recognition as if you were an active participant in the
Plan through December 31, 2005. For the purpose of calculating your final
average earnings under the Plan, you will be treated as continuing as an active
participant through December 31, 2004. In the event of your death prior to the
end of the Transition Period or prior to the commencement of your retirement
payments, your surviving spouse shall receive retirement benefits in accordance
with the terms of the Plan as enhanced by the provisions regarding your age,
service and final average earnings set forth in this paragraph.
 
4.  Restricted Stock Award:    The Management Development and Compensation
Committee (MDCC) of Raytheon’s Board of Directors has awarded you restricted
shares valued at $643,452.08. The actual number of shares shall be determined by
the fair market value of Raytheon Common Stock on the day of approval of the
grant by the MDCC. The restrictions on these restricted shares shall lapse as of
the Completion Date of the projects listed in paragraph 1 of this Agreement.
 
5.  Restricted Stock Acceleration:    Effective upon the occurrence of the
Completion Date, the restrictions on the 50,000 restricted shares previously
issued to you shall lapse.
 
6.  Results Based Incentive: 2002:    You will be eligible to receive a Results
Based Incentive Bonus for 2002 based on established performance metrics and
senior executive discretion.
 
7.  Personal Time Off (“PTO”):    You will be paid your unused accrued PTO at
the end of the Transition Period. You will not accrue any PTO during the
Transition Period.
 
8.  Stock Options:    You will not be eligible for a Stock Option Award during
the Transition Period. For purposes of vesting and exercise periods under the
Stock Option Plans, you will be considered an active employee through the end of
the Transition Period. At the end of the Transition Period, you will be eligible
to exercise any vested options pursuant to the Stock Option Plan provisions
relating to retired employees.
 
9.  General Release:    You agree to execute two General Releases in exchange
for the consideration contained in this Transition Agreement. The first General
Release, a copy of which is attached hereto and incorporated herein, waives any
claim against Raytheon Company, as defined in the General Release, which
occurred prior to the execution of this Transition Agreement. The second General
Release shall be executed as of the end of the Transition Period, in
consideration for and as a condition precedent of the lapse of restrictions on
the Restricted Stock Award set forth in paragraph 4. This second General Release
shall waive any claim against Raytheon arising during the Transition Period,
including any claim relating to the circumstances of your separation from
Raytheon.



2



--------------------------------------------------------------------------------

 
10.  Litigation Cooperation:    You agree that, in the event that Raytheon
Company becomes a party in any legal or administrative proceeding or asserted
claim relating to events which occurred during your employment, you will
cooperate to the fullest extent reasonably possible in the preparation and
presentation by Raytheon Company in the prosecution or defense, including
without limitation the execution of affidavits or other documents providing
information requested by Raytheon Company. In the event that such litigation
cooperation would be expected to require an appreciable period of time, which
would result in any out-of-pocket cost or lost economic opportunity on your
part, the Company agrees to discuss at that time an appropriate fee to offset
such costs.
 
11.  Ethics Compliance:    You hereby represent and warrant that, to the best of
your knowledge, you have complied in full with all Raytheon Company policies
related to ethics, and have disclosed to Raytheon Company all matters which were
required to be disclosed by said policies. In particular, you represent and
warrant that, to the best of your knowledge except as so disclosed by you, you
have no information which you believe could be the basis for any charge of a
violation of law by Raytheon Company or persons associated with Raytheon
Company, including but not limited to violations of the False Claims Act or any
federal or state environmental statute.
 
12.  Security Clearance:    In the course of your employment at Raytheon
Company, you may have come into possession of or exposure to matters due to your
security clearance. Raytheon Company reminds you that disclosure of any
information which came to you as a result of your security clearance, including
work product, company plans and other matters, shall not be discussed or
revealed in any way, except if required to do so pursuant to a proceeding
instituted by an appropriate government agency or at the request of an
authorized company agent.
 
13.  Confidential and Proprietary Information:    You agree to keep all
confidential and proprietary information of the Company, its subsidiaries and
affiliated companies, including joint venture partners, strictly confidential
except to the extent disclosure is required by law or court order, except to the
extent that such confidential and proprietary information has become public
through no fault of your own.
 
14.  Confidentiality of This Agreement:    You and Raytheon Company mutually
agree to keep the terms and conditions of this Agreement confidential and will
not disclose the terms hereof to anyone, except to immediate family members, tax
accountants, lawyers, financial advisors, the Internal Revenue Service or any
other taxing authority, and the Division of Employment and Training in
connection with any application you may make for unemployment compensation
benefits, and/or others who have a reasonable need to know the terms hereof.
 
15.  Insider Information:    In the course of your responsibilities you may
constitute an “insider” for securities law purposes. We would like to remind you
that any financial plan, program, estimate or matter not readily available to
the general public shall be kept in strictest confidence and may not be
disclosed or discussed.



3



--------------------------------------------------------------------------------

 
16.  Non-Disparagement Agreement:    You and Raytheon Company mutually agree not
to disparage one another. Raytheon Company, its officers, directors and
employees, and you shall have the right to make truthful responses to any
charges, accusations or allegations, and no such response shall be considered a
breach of this non-disparagement agreement.
 
17.  Arbitration:    Any dispute arising under this Agreement shall be settled
exclusively through arbitration. Such arbitration shall be conducted in
accordance with the rules of the American Arbitration Association before a panel
of three arbitrators sitting in a city to be determined by mutual agreement. The
decision of the arbitration panel shall be final and binding on both parties.
Judgment may be entered on the award of the arbitrators in any court having
proper jurisdiction.
 
18.  Entirety of Agreement:    This Agreement supersedes all previous
agreements, written or oral, between Raytheon Company and you relating to the
subject matter of this Agreement. Your acceptance of the benefits contained in
this Agreement as evidenced by your signature below shall constitute a
disclaimer of any entitlement you previously had to severance benefits under the
terms of the Raytheon Company Change in Control Severance Agreement dated August
17, 2001. This Agreement may not be modified, changed or discharged, in whole or
in part, except by an agreement in writing signed by the Company and you.
 
You understand that, if you elect to revoke the Release attached hereto within
seven (7) days after its execution, this letter Agreement shall be null and void
and each party will have all rights and obligations afforded them under the law
as if this Letter Agreement had not been signed by the parties and as if the
Release had never been signed by you. You agree, in the event of revocation of
the Release, to immediately return any consideration received in support of said
Release.
 
If you have any questions about this Agreement, please contact me.
 
Sincerely,
/s/    KEITH J. PEDEN        

--------------------------------------------------------------------------------

Keith J. Peden
Senior Vice President, Human Resources

 
 
ACCEPTED:
 
/s/    FRANCIS S. MARCHILENA        

--------------------------------------------------------------------------------

     
Date:  9/3/02
Francis S. Marchilena
           



4



--------------------------------------------------------------------------------

GENERAL RELEASE
 
I agree to accept the benefits and payments set forth in the immediately
preceding Letter Agreement as full satisfaction in all respects of any and all
obligations of any kind which might otherwise be due me from Raytheon Company. I
hereby specifically waive, remise, release and forever discharge Raytheon
Company, its affiliates, subsidiaries, directors, officers, employees, agents
and successors (hereinafter referred to as “Raytheon”) from all manner of
claims, liabilities, demands and causes of action, known or unknown, fixed or
contingent, which I may have or claim to have against Raytheon as a result of my
employment and the termination thereof, and do hereby covenant not to file or
commence a lawsuit or administrative proceeding against Raytheon to assert any
such claims. I understand that this General Release encompasses all claims
arising under federal, state or local law, including but not limited to claims
under the Age Discrimination in Employment Act (“ADEA”) or claims arising under
any theory of wrongful discharge. This General Release is binding upon my
successors, heirs, executors and administrators but does not waive any rights or
claims which relate to events occurring after the date this General Release is
executed.
 
I understand and agree that, under the Older Workers Benefit Protection Act of
1990 (“Act”), this waiver of rights under ADEA must be knowing and voluntary and
that, by execution of this General Release, I acknowledge that the following
requirements of the Act to insure that such a waiver is knowing and voluntary
have been met:
 
(a)  The waiver is part of an agreement between me and Raytheon, and I
understand the impact of this waiver;
 
(b)  The waiver specifically refers to rights or claims arising under ADEA;
 
(c)  I am not waiving rights or claims that may arise after the date the waiver
is executed;
 
(d)  My waiver of rights or claims is in exchange for consideration in addition
to anything of value to which I am already entitled;
 
(e)  I have been advised to consult with an attorney prior to executing this
General Release;
 
(f)  I understand that I am to be given a period of twenty-one days within which
to consider the General Release; and
 
(g)  If this General Release is executed, I understand that I may revoke the
General Release during the seven-day period following its execution and that the
General Release shall not become effective or enforceable until the revocation
period has expired.



--------------------------------------------------------------------------------

 
I have read carefully and fully understand all the provisions of this General
Release, including my rights under the Act. I acknowledge that this General
Release sets forth the entire agreement between me and Raytheon with respect to
additional consideration being provided to me and that I have not relied upon
any representation or statement, written or oral, not set forth in this
document.
 

--------------------------------------------------------------------------------

Francis S. Marchilena

 
Date:                                                         



2